Citation Nr: 9916631	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  99-03 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for alcohol dependence 
as secondary to post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for pathological 
gambling as secondary to PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in December 1998 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota.


FINDING OF FACT

The veteran's claims of entitlement to service connection for 
alcohol dependence and pathological gambling as secondary to 
PTSD are plausible.


CONCLUSION OF LAW

The veteran's claims of entitlement to service connection for 
alcohol dependence and pathological gambling as secondary to 
PTSD are well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that a rating decision in 
September 1993 denied entitlement to service connection for 
alcoholism as secondary to PTSD, on the bases that PTSD did 
not proximately cause the veteran's alcoholism and, in any 
event, alcoholism, as a disorder of willful misconduct 
origin, may not be service connected.  However, subsequent 
court decisions lead to the conclusion that the veteran's 
current claim for secondary service connection for alcohol 
dependence is a new claim.

In Allen v. Brown, 7 Vet. App. 439, 448 (1995), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals before March 1, 1999) 
(Court) held that service connection may be granted for the 
degree of aggravation to a nonservice-connected disorder 
which is proximately due to or the result of a service-
connected disorder.  In Barela v. West, 11 Vet. App. 280, 283 
(1998), the Court held that 38 U.S.C.A. § 1110 (West 1991), a 
statute barring compensation for disabilities which are the 
result of alcohol or substance abuse, does not preclude an 
award of service connection for disability due to abuse of 
alcohol or drugs; the Court commented that benefits other 
than compensation may flow from a determination that a 
disability is service connected.

In view of the holdings in Allen and Barela, the claim for 
secondary service connection for alcohol dependence asserted 
by the veteran's custodian in November 1998 is, the Board 
finds, a new claim, which will be considered on a  de novo 
basis.

The veteran has a long history of alcohol dependence and 
pathological gambling.  In March 1990, he was admitted to a 
VA medical center for evaluation and treatment of 
pathological gambling; discharge diagnoses included 
pathological gambling.  At discharge from a VA medical center 
in July 1992, diagnoses included pathological gambling and 
alcohol abuse; prior treatment for alcohol abuse in 1988, 
1989, and 1991 was noted.

In September 1992, two VA psychiatrists, who evaluated the 
veteran, rendered diagnoses as follows:  On Axis I, alcohol 
dependence, pathological gambling, rule out PTSD, and rule 
out adjustment disorder with mixed emotional features; and, 
on Axis II, antisocial personality traits.  The psychiatrists 
stated that, "...it appears to us at this time this gentleman's 
diagnosis is primarily one of anxiety-PTSD, with a secondary 
diagnosis of polysubstance abuse.  Perhaps the polysubstance 
abuse was in an attempt to control the anxiety and, in fact, 
we believe that that is probably what has happened."

Recently, the veteran has been treated at a VA mental health 
clinic.  In September 1998, his treating psychiatrist 
rendered assessments of:  PTSD, chronic, moderate; history of 
alcohol dependence; and pathological gambling.  The treating 
physician stated, "the veteran's use of alcohol and gambling 
are related to his PTSD.  We talked about how these represent 
maladaptive attempts at coping."

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  When the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required. See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

In the veteran's case, the Board finds that the opinions of 
the two VA examining psychiatrists in September 1992 and of 
the veteran's treating VA psychiatrist in September 1998 are 
sufficient to render his claims well grounded.


ORDER

Claims of entitlement to service connection for alcohol 
dependence and pathological gambling as secondary to PTSD 
having been found well grounded, the appeal is granted to 
that extent.


REMAND

If the medical evidence of record is insufficient or, in the 
opinion of the Board, of doubtful weight, the Board is free 
to supplement the record by ordering a medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In the instant case, the Board finds that the veteran should 
undergo a psychiatric evaluation by a board of psychiatrists 
at a VA medical center to determine the relationship, if any, 
between service-connected PTSD and alcohol dependence and 
between PTSD and pathological gambling, and this case will be 
remanded to the RO for that purpose.

This case is REMANDED to the RO for the following:

1.  The RO should obtain and associate 
with the claims file copies of any and 
all records of treatment of the veteran 
at VA facilities for his psychiatric 
symptoms, to include PTSD, alcohol abuse, 
and/or pathological gambling, since 
September 1998.

2.  The RO should then arrange for the 
veteran to be examined by a board of 
psychiatrists who have not previously 
examined or treated him.  The examiners 
should review the veteran's medical 
records in the claims file.  The examiner 
should offer an opinion on the following 
questions:  Whether it is at least as 
likely as not (a 50 percent or more 
likelihood) that service-connected PTSD 
either caused or has aggravated 
(increased in severity) alcohol 
dependence; and whether it is at least as 
likely as not (a 50 percent or more 
likelihood) that service-connected PTSD 
caused or has aggravated pathological 
gambling.  If the examiners finds that 
service-connected PTSD did not cause but 
did aggravate alcohol dependence and/or 
pathological gambling, they should 
address each of the following medical 
issues:

(1)  The baseline manifestations 
which are due to the effects of 
alcohol dependence and/or 
pathological gambling;

(2)  The increased manifestations 
which, in the examiner's opinion, 
are approximately due to PTSD, based 
on medical considerations; and

(3)  The medical consideration 
supporting an opinion that increased 
manifestations of alcohol dependence 
and/or pathological gambling are 
approximately due to PTSD.  A 
detailed rationale for the opinions 
expressed should be provided.

(4)  Upon receipt of the report of the 
psychiatric evaluation, the RO should 
ensure that the requested medical 
findings and opinions have been provided 
and, if not, corrective measures should 
be taken.

Following completions of these actions, the RO should review 
the evidence and determine whether the veteran's claims may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate supplemental statement of the case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration.  
The purpose of this REMAND is to obtain clarifying medical 
information.  By this REMAND, the Board intimates no opinion 
as to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 


